OPINION — AG — AS TO "OFFICIAL BONDS" OF STATE OFFICERS AND EMPLOYEES AS TO WHICH THE GOVERNOR OF THE STATE OF OKLAHOMA IS THE APPROVING OFFICER, AND AS TO "OFFICIAL BONDS" OF OFFICERS AND EMPLOYEES OF THE GRAND RIVER DAM AUTHORITY, THE OKLAHOMA TURNPIKE AUTHORITY, AND THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION, 62 O.S. 41.26 [62-41.26] REMAINS ENTIRELY UNCHANGED BY THE PROVISIONS OF SENATE BILL NO. 255, (74 O.S. 601 [74-601], 74 O.S. 606 [74-606]) THAT, AS THE "OFFICIAL BONDS" OF OTHER STATE OFFICERS AND EMPLOYEES, SAID 62 O.S. 41.62 [62-41.62] REMAINS IN EFFECT SUBJECT HOWEVER, TO THE PROVISIONS OF SENATE BILL NO. 255 TO SHALL BE TRANSMITTED TO ATTORNEY GENERAL FOR APPROVAL "AS TO FORM" AS, IF APPROVED BY HIM "AS TO FORM" SHALL BE FILED WITH THE SECRETARY OF STATE BY THE ATTORNEY GENERAL, WHO SHALL NOTIFY THE TRANSMITTING OFFICER. CITE: 74 O.S. 603 [74-603] (JAMES C. HARKIN)